DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 was filed after the mailing date of the Notice of Allowance on 06/04/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 2-22 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest a method that comprises forming a first deck; forming a first set of openings through the first deck; forming a first charge storage material defining respective second vertically extending openings; forming respective sacrificial material within the second vertically extending openings and extending laterally between surfaces of one or more of the first levels of conductor material and first levels of dielectric material, the sacrificial material partially filling the respective second openings and forming caps to define air gaps located within the respective second openings; forming a second deck over the first deck; forming a third set of openings through the second deck; forming a second charge storage material defining respective fourth vertically extending openings; and removing the sacrificial material from the first set of openings, and forming first multi-deck openings through the first deck and the second deck in combinations with other claim limitations as required by claim 2.
 forming a second charge storage material defining a second opening; and removing the sacrificial material from the first channel opening and the first gate-slit opening to form a multi-deck channel opening and a multi-deck gate-slit opening in combinations with other claim limitations as required by claim 10.
The search of the prior art does not disclose or reasonably suggest a method comprising forming a first channel opening with first sidewalls through a first deck of materials; forming a first gate-slit opening with second sidewalls through the first deck of materials; at least partially filling each of the first channel opening and the first gate-slit opening with a sacrificial material, the sacrificial material extending laterally between upper first dielectric materials and first conductive materials adjacent the first channel opening to partially fill the first channel opening and to form a cap over an air gap, and within the upper portions of the second sidewalls of the first gate-slit opening to partially fill the first gate-slit opening and to form a cap over an air gap; forming a second deck of materials over the first deck; forming a second channel opening and a second gate-slit opening through the second deck; removing the sacrificial material from the first deck of materials, thereby forming a multi-deck channel opening and a multi-deck gate-slit opening; and forming silicide substantially concurrently on exposed areas of conductive materials within the first deck of materials and the second deck of materials within the multi-deck gate-slit opening in combinations with other claim limitations as required by claim 14.
The search of the prior art does not disclose or reasonably suggest a method comprising forming a first gate-slit opening through the first deck and at least through the multiple first levels of conductor material, the first gate-slit opening defined by first sidewalls defined by the multiple first levels of conductor material and at least a portion of the multiple first levels of dielectric material; forming a 
The search of the prior art does not disclose or reasonably suggest a method comprising forming a first channel opening and a first gate-slit opening through the alternating first conductor materials and first dielectric materials of a first deck; forming a first charge-storage within the first channel opening; partially filling the first channel opening and the first gate-slit opening with a sacrificial material extending laterally between upper first dielectric materials and upper first conductor materials and the first charge-storage material formed adjacent the first conductor materials to partially fill the first channel opening and to form a cap over a gap; forming a second deck over the first deck; forming a second channel opening and a second gate-slit opening through the alternating second conductor materials and second dielectric materials of the second deck; forming a second charge-storage material adjacent the second conductor materials; removing the sacrificial material from the first channel opening and the first gate-slit opening, thereby forming a multi-deck channel opening and a multi-deck gate-slit opening, respectively; and forming a tunneling material adjacent the first charge storage material in the first deck and the second charge storage material in the second deck substantially concurrently in combinations with other claim limitations as required by claim 19.
The dependent claims 3-9, 11-13, 15-17, and 20-22 are allowable by virtue of the dependence upon the claims 1, 10, 14, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891